               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

ALEX BARR,                            )
                                      )
                Plaintiff,            )
                                      )
v.                                    )         CV417-203
                                      )
NICHOLAS SILBERG,                     )
                                      )
                                      )
                                      )
                Defendant.            )

                                 ORDER

     The parties conducted a conference pursuant to Federal Rule of

Civil Procedure 26(f) on June 17, 2019. The Court directed the parties to

file a Rule 26(f) report within seven days of that conference; however, the

parties filed that report 140 days later and after prompting by this Court.

Doc. 19 at 3–4. Though the parties have provided a response to the

Court’s show cause order, they have neither offered a satisfactory reason

for their delay nor have they advised the Court as to what discovery steps

have been taken in the interim or, indeed, that anything has stymied

their best efforts to prosecute their case. Doc. 27.

     Local rules require discovery to be completed within 140 days of the

filing of the last answer of the defendants named in the original
complaint. Loc. R. 26.1(d). These deadlines shall not be extended except

upon a specific showing of good cause and an order of the Court. Fed. R.

Civ. P. 16(b)(4). The showing of good cause necessary to obtain an

extension of deadlines requires a specific showing of what the

parties have accomplished to date in discovery, what remains to

be accomplished, and why the parties have not been able to meet

the Court’s deadlines. Bare boilerplate assertions such as “the parties

have diligently pursued discovery to date, but additional time is

necessary”     do   not    suffice   to   establish     good    cause.       Mere

acknowledgements of forgetfulness and negligence, as is the case now,

are even less compelling.

      As the parties have offered no good cause for either their delayed

filing of the 26(f) Report or their failure to seek discovery in the

meantime, they shall complete discovery in this case by no later than

January 24, 2020. Initial disclosures shall be exchanged by November

15, 2019. A status report shall be filed with the Court on February 7,

2020.1    All civil motions, including Daubert motions, but excluding


1 A Post-Discovery Status Report Form for Judge Baker’s cases is available on the
Court’s website www.gas.uscourts.gov under “forms.” The parties are directed to use
the content and format contained in this Form when reporting to the Court.
motions in limine, shall be shall filed by February 21, 2020. Any motions

to extend the deadlines established in this Order must be supported by

good cause.2

      SO ORDERED, this 6th day of November, 2019.



                                           ___________________________
                                           _______________________________
                                           CHR      P ER L. RAY
                                            HRISTOPHER
                                              RISTO
                                                 T PH
                                           UNITED STATES MAGISTRATE JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA




2 Should any party seek an extension of these deadlines or seek the extension of any
other deadline in this case (including an extension of a deadline to respond to a motion
or file any other pleading), the party should first contact all other party and
determine if the other party joins in, consents to, or opposes the request for an
extension. When filing the motion for an extension, the party requesting the
extension must state in their motion for an extension whether the other party joins
in, consents to, or opposes the request for an extension.
